Citation Nr: 1710771	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for prostatitis from May 1, 1992, to November 2, 2005, to a rating in excess of 20 percent for prostatitis from November 3, 2005, to November 1, 2015, and to a rating in excess of 60 percent for prostatitis from November 2, 2015.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Air Force from November 1968 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  In the course of the instant appeal, the RO granted the Veteran's claim for service connection for an organic heart disease in a December 2015 rating decision.  As this is a full grant of benefits sought on appeal for that issue, the only issue currently on appeal is the claim for an increased evaluation for the Veteran's prostatitis.

The Board previously remanded this matter in a June 2015 decision to, in pertinent part, afford the Veteran a VA examination to evaluate the severity of his prostatitis.  The Veteran ultimately attended such an examination in November 2015.  Accordingly, the Board is satisfied that the RO substantially complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board should also describe the somewhat complicated procedural history in this matter.  Although the instant appeal arises from an April 2010 claim for a compensable rating for prostatitis, in its June 2015 decision, the Veteran's claim for an increased rating for his prostatitis was inadvertently characterized as a claim for an increased rating for this condition effective May 1, 1992.  As such, the RO subsequently evaluated the severity of the Veteran's prostate condition from that date onward.  In a December 2015 rating decision, the RO determined that a noncompensable rating was warranted from May 1, 1992 to November 2, 2005, that a rating of 20 percent was warranted from November 3, 2005, to November 1, 2015, and that a rating of 60 percent was warranted beginning on November 2, 2015.  Accordingly, the Board will now consider the entire period beginning May 1, 1992.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in April 2014.  A transcript of the hearing testimony has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must again remand this matter to allow VA to satisfy its duties to assist the Veteran in developing his claim.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran completed an authorization and consent to release information to VA in a May 2010 form in which he stated that he had received treatment for illnesses at Memorial Hospital and Urological Associations during the appeal period for his claim for an increased rating for prostatitis.  He subsequently submitted what appear to be partial treatment records from Urological Associates in addition to patient discharge instructions from several emergency department visits at Memorial Health System.  These records indicate that the Veteran received treatment for prostate-related symptoms with each of these health care providers.  However, the Veteran's claims file does not contain evidence of any underlying treatment records relating to the Veteran's episodes of care with Memorial Health System.  Similarly, there is no evidence in the claims file of attempts on the part of VA to secure any potentially relevant records from these private facilities to ensure that the claims file contains relevant records from all private providers that have been identified by the Veteran.  The claims file also lacks any evidence to suggest that the Veteran has been provided an explanation as to why VA has failed to make any such attempts.  As such, the Board finds that VA has not satisfied its statutory duty to assist the Veteran in developing his claim.

Similarly, the Board notes that the Veteran stated in his May 2010 authorization form that he was receiving benefits from the Social Security Administration (SSA) for an injury.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the RO should contact SSA to secure any records relating to a claim for disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to any private treatment records relating to his prostatitis and, if any records are identified, ask the Veteran to authorize release of such records.

2.  After contacting the Veteran, make reasonable efforts to secure any potentially relevant records from any private healthcare provider, to include Memorial Health System and Urological Associates, and associate any records received from these providers with the claims file.  If these attempts are unsuccessful, document all efforts made in securing these records.

3.  Obtain any updated prostatitis-related VA treatment records and associate them with the Veteran's claims file.

4.  After each of the above items have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




